DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims Filing Date
April 26, 2022
Amended
1
Cancelled
3-5, 11-13
Pending
1, 2, 6-10, 14-16
Withdrawn
6-10, 14-16
Under Examination
1, 2


	In the claims filed April 26, 2022 the claim 2 status identifier is “(Currently amended)”. However, claim 2 does not include any marks indicative of an amendment. Further, claim 2 filed April 26, 2022 is the same as claim 2 filed December 28, 2021, indicating the status of claim 2 should be “(previously presented)”. MPEP 714(II)(C).
Priority
Receipt is acknowledged of a certified copy of KR 10-2015-0179009 filed December 15, 2015 as required by 37 CFR 1.55. Receipt is also acknowledged of a copy of the WIPO publication of PCT/KR2016/013491 filed November 22, 2016.
Response to Arguments
Kawasaki as evidenced by Krauss
Kawasaki in view of Rao as evidenced by Krauss
Applicant’s arguments, see Remarks pg. 7 para. 4, filed April 26, 2022, with respect to Kawasaki have been fully considered and are persuasive.  The rejection has been withdrawn. 
	The applicant persuasively argues the thickness of the hot-rolled steels of Kawasaki are less than 3 mm and when it is over 3.0 mm it is further cold-rolled to be a cold rolled steel sheet of less than 3.0 mm (Remarks pg. 7 para. 4).
	In Kawasaki, Example 1 teaches hot rolled steel sheets with a 3 mm thickness and prior austenite grain size of 6 um or less are cold-rolled to obtain 1.4 mm thick sheets then heat treated to simulate hot stamping to form a structure including 98% or more martensite ([0083]) and Example 2 teaches hot rolled steel sheets with a 3.2 mm thickness that are cold-rolled to obtain 1.6 mm thick sheets and heat treated in a similar manner as Example 1 ([0085]). Therefore, in Kawasaki when the thickness of the hot rolled steel sheet is 3 mm or more it has the taught prior austenite grain size, but the martensite microstructure is not formed until after cold rolling, which reduces thickness below 3 mm. 
New Grounds
Upon further consideration, new grounds of rejection is made in view of either one of Kawasaki ‘076 or Kitsuya as evidenced by Krauss and optionally Rao.
Unexpected Results
Applicant's arguments filed April 26, 2022 with respect to unexpected results of the claims over the teachings of the prior art have been fully considered but they are not persuasive.
	The applicant argues Ac3-Ac1 of 100°C or lower has significant technical meaning in improving cutting crack resistance (applicant’s specification [0034], Table 2) (Remarks pg. 7 para. 3).
Applicants have burden of explaining proferred data. MPEP 716.02(b). An explanation of how the data in Table 2 shows that Ac3-Ac1 of 100°C or lower has significant technical meaning in improving cutting crack resistance has not been presented. In Table 2 CE5 has an Ac3-Ac1 of 67 (i.e. 100°C or lower). The cutting crack resistance is not listed (“-“). For inventive examples a cutting crack resistance of  0 appears to be preferred, yet when Ac3-Ac1 is 100°C or lower, such as in CE5, the cutting crack resistance is not necessarily 0. This suggests a lack in significant technical meaning in improving cutting crack resistance of Ac3-Ac1 of 100°C or lower.
Claim Interpretation
Claim 1 line 1 "high hardness wear-resistant steel” and claim 1 line 7 "excellent toughness and cutting crack resistance" will be given the broadest reasonable interpretation of being present in a steel that has the instantly claimed composition (claim 1 lines 2-4) and structure (claim 1 lines 5-6). 
Claim 1 line 1 “hot-rolled” will be given the broadest reasonable interpretation of being a structural limitation that requires the steel to have a rolled (i.e. plate, slab, sheet, etc.) form.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki ‘076 (JP 2013-122076 machine translation) as evidenced by Krauss (Krauss. Chapter 3 Phases and Structures. Steels Processing, Structure, and Performance. ASM International. (2005). 15-32.) and optionally in view of Rao (US 5,129,966).
Regarding claims 1 and 2, Kawasaki ‘076 teaches a steel material with good (i.e. excellent)  toughness and a plate thickness of 4 mm or more ([0009], [0012]) manufactured by hot rolling ([0013], [0014], [0039], [0040]) with a composition that overlaps with that claimed ([0011], [0025]-[0038]), 90% or more martensite ([0011], [0014]), and old austenite grain average particle size of 6 um or less ([0011], [0020], [0043]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Element
Claims 1 and 2
Kawasaki ‘076
Kawasaki ‘076 Citation
Mn
2.1 to 4.0
Mn+Cr: 1 to 3
[0028]
C
0.15 to 0.2
0.20 to 0.40
[0026]
Si
0.02 to 0.5
0.1 to 0.5
[0027]
Cr
0.2 to 0.7
Mn+Cr: 1 to 3
[0028]
Nb
0.1 or less
0.005 to 0.1
[0029]
B
0.02 or less
-
-
Ti
0.1 or less
0.005 to 0.1
[0029]
Fe
Remainder
Balance
[0025]
Prior austenite grain size
25 um or less
6 um or less
[0019]
Martensite
95% or more
90% or more
[0017]
Thickness
3 mm or more
4 mm or more
[0022]


Kawasaki ‘076 teaches the Ac3 temperature for example compositions (Table 1). Further, both the Ac3 and Ac1 temperatures can be estimated using Eqs. 3.3 and 3.4 in Krauss (pg. 28). As presented in the below table, it can be seen that for the example compositions in Kawasaki ‘076 both the Ac3 taught by Kawasaki ‘076 – Ac1 calculated using Krauss and the Ac3-Ac1 calculated using the equations in Krauss have values that fall below 100°C. Further, using the broad composition taught by Kawasaki ‘076 ([0011], [0025]-[0038]) the combined Ac3-Ac1 equation derived from Krauss (4/26/22 Remarks pg. 7 para. 1) the Ac3-Ac1 range for the composition of Kawasaki ‘076 is 9 to 166. This overlaps with the claimed range of Ac3-Ac1 of 100°C or lower. In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Kawasaki ‘076 Table 1 No.
Kawasaki ‘076 Ac3
Krauss Calculated Ac3
Krauss Calculated Ac1
Ac3 taught – Ac1 calculated
Ac3 calculated – Ac1 calculated
1
828
830
717
111
113
2
838
826
716
122
110
3
829
818
717
112
101
4
814
813
722
92
91
5
800
809
716
84
93
6
804
806
718
86
88
7
795
801
718
77
83
8
799
797
729
70
68
9
789
793
729
60
64
10
787
788
720
67
67


Kawasaki ‘076 teaches a structure with 90% or more martensite ([0011], [0014]) and that the cooling rate is set to prevent carbides from precipitating ([0048]) (i.e. the martensite does not contain carbides therein).
The limitations of high hardness, wear-resistance, cutting crack resistance, Brinell hardness of 420 to 480, and Charpy impact energy of 35 J or more at -40°C have been considered and determined to recite properties of the claimed steel. The prior art teaches a composition  (Kawasaki ‘076 [0011], [0025]-[0038]) and structure (i.e. prior austenite grain size, martensite, and thickness Kawasaki ‘076 [0011]) that are substantially similar to that claimed. It appears the properties of the steel of the prior art are substantially similar to that claimed, including high hardness, wear-resistance, cutting crack resistance, Brinell hardness of 420 to 480, and Charpy impact energy of 35 J or more at -40°C.
In the event it is determined that the Brinell hardness of the steel of Kawasaki ‘076 is not substantially similar to the claimed steel, then the below rejection in view of Rao is applied.
Rao teaches steels with high strength and high toughness (1:20-21) offer good hardness in the range of HRc 42-50 (BHN 400-500) (i.e. high hardness) (3:40-44). BHN is Brinell hardness number.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the steel of Kawasaki ‘076 to have a BHN of 400 to 500 because this is a known hardness range for steels that are high strength, and therefore, also high hardness (Rao 3:40-44). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kitsuya (WO 2014/141697 with citations from US 2016/0010192) as evidenced by Krauss (Krauss. Chapter 3 Phases and Structures. Steels Processing, Structure, and Performance. ASM International. (2005). 15-32.) and optionally in view of Rao (US 5,129,966).
Regarding claims 1 and 2, Kitsuya teaches a high-toughness (i.e. excellent toughness) ([0001], [0013]) hot rolled ([0085], [0086]) steel plate with a thickness of not less than 100 mm ([0012]) with an overlapping composition ([0026]-[0064]),  an average prior austenite grain size of not more than 50 um, and a martensite area fraction of not less than 80% ([0025]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
Element
Claims 1 and 2
Kitsuya
Kitsuya Citation
Mn
2.1 to 4.0
0.5 to 5.0
[0032], [0033]
C
0.15 to 0.2
0.080 to 0.200
[0028], [0029]
Si
0.02 to 0.5
Not more than 0.40
[0030], [0031]
Cr
0.2 to 0.7
Not more than 3.0
[0038], [0039]
Nb
0.1 or less
-
-
B
0.02 or less
0.0003 to 0.0030
[0048], [0049]
Ti
0.1 or less
0.005 to 0.020
[0042], [0043]
Fe
Remainder
Balance 
[0053]
Prior austenite grain size
25 um or less
Not more than 50 um
[0025]
Martensite
95% or more
Not less than 80%
[0025]
Thickness
3 mm or more
Not less than 100 mm
[0025]


	Kitsuya teaches limiting temper temperatures so that various carbides are not precipitated (i.e. the martensite does not contain carbides therein) ([0096]).
The Ac3-Ac1 temperature for the composition of Kitsuya (Kitsuya [0026]-[0064]) was estimated by combining Eqs. 3.3 and 3.4 in Krauss (pg. 28; 4/26/22 Remarks pg. 7 para. 1). It resulted in Ac3-Ac1 of 51 to 250. In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The limitations of high hardness, wear-resistance, cutting crack resistance, Brinell hardness of 420 to 480, and Charpy impact energy of 35 J or more at -40°C have been considered and determined to recite properties of the claim steel. The prior art teaches a composition  (Kitsuya [0026]-[0064]) and structure (i.e. prior austenite grain size, martensite, and thickness Kitsuya [0025]) that are substantially similar to that claimed. It appears the properties of the steel of the prior art are substantially similar to that claimed, including high hardness, wear-resistance, cutting crack resistance, Brinell hardness of 420 to 480, and Charpy impact energy of 35 J or more at -40°C.
In the event it is determined that the Brinell hardness of the steel of Kitsuya is not substantially similar to the claimed steel, then the below rejection in view of Rao is applied.
Rao teaches steels with high strength and high toughness (1:20-21) offer good hardness in the range of HRc 42-50 (BHN 400-500) (i.e. high hardness) (3:40-44). BHN is Brinell hardness number.
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention for the steel of Kitsuya to have a BHN of 400 to 500 because this is a known hardness range for steels that are high strength, and therefore, also high hardness (Rao 3:40-44). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Related Art
Bei (CN 102234743 machine translation)
	Bei teaches a high-strength wear-resistant low-carbon martensitic steel plate ([0002]) with an overlapping composition, except for Mn, which is 1.1 to 1.6 (i.e. does not overlap with claimed 2.1 to 4.0), ([0010]-[0015], [0018]-[0029]) manufactured by hot rolling ([0017]) with A5 of 11 to 13 (i.e. 63.0 to 15.8 um, see ASTM E112-13 Table 4), HBW of 400 to 480, and AK, J-40 C (i.e. Charpy impact energy at -40 C) of 28 to 38 (Table 3). 
Kumagai (JP 2007-277678 machine translation)
	Kumagai teaches a high-hardness hot-rolled steel sheet ([0001]) with a plate thickness of 10 mm or less ([0011]), average particle size of former austenite of 20 um or less, martensite structure being 95% or more, and Brinell hardness of 470 or more ([0014]). Kumagai teaches a C content of 0.23 to 0.33% ([0014]), where 0.22% or more is necessary to add to obtain the Brinell hardness and desired high-speed collision penetration performance ([0022]). This teaches away from the claimed C content of 0.15 to 0.2%.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735



/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735